Citation Nr: 1203280	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  11-27 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1939 to November 1943.  




This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

The Board acknowledges that the Veteran's claim was initially characterized as entitlement to service connection for residuals of a low back shrapnel wound.  Nevertheless, when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In this case, the Veteran has submitted clinical evidence of low back problems that are separate and distinct from shrapnel wound residuals.  Therefore, the Board finds that the scope of his claim should be broadened to include any current low back disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).


FINDING OF FACT

The preponderance of the competent and credible evidence does not show that any current low back disability was caused or aggravated by an in-service shrapnel wound or is otherwise related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

Service connection for some disabilities, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

For injuries alleged to have been incurred in combat, the law provides a relaxed evidentiary standard of proof to determine service connection.  38 U.S.C.A. § 1154(b) (West 2002 & 2011); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2011).  Satisfactory evidence is credible evidence. Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002 & 2011); 38 C.F.R. § 3.304(d) (2011).  That provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran asserts that his current low back problems arose from a shrapnel wound incurred during his period of active service in World War II.  However, he does not contend that injury was sustained in combat.  Moreover, the record does not show that the Veteran has a history of combat injury or that he ever engaged in combat with the enemy.  On the contrary, the Veteran's service personnel records show that, while he had service in both the continental United States and the Panama Canal zone, he was found medically unfit for combat deployment overseas.  Therefore, the Board finds that the presumption of 38 U.S.C.A. § 1154(b) is inapplicable to his claim and will instead consider whether service connection is warranted on alternate bases.  Kowalski v. Nicholson, 19 Vet. App. 171. (2005).

The Veteran's November 1939 enlistment report is negative for any complaints or clinical findings of shrapnel wound residuals or other back problems.  Thus, in the absence of any other evidence of preexisting back pathology, the Board considers the Veteran to have been sound on entry.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

The Veteran now contends that, following his enlistment, he was treated for shrapnel-related back problems at Gorgas Hospital in Panama.  His account is partially corroborated by his service medical records, which confirm that he was hospitalized at that facility from November 1940 to February 1941.  However, those records show that, instead of receiving care for a shrapnel injury, as the Veteran claims, he instead underwent treatment for a left shoulder dislocation and a contused left hip wound.  Both injuries were noted to have resulted from a November 1940 accident in which a heavy box fell and struck the Veteran while he was stationed at a loading dock.  

In addition to treatment for the above injuries, the Veteran's three-month hospitalization included operations to excise an ano fissure and a foreign body lodged in his right toe.  Both of those conditions were noted to have existed prior to his enlistment.  The Veteran's inpatient surgeries took place in December 1940 and January 1941 and were followed by uneventful recovery periods.  Nevertheless, the Board notes that, after leaving Gorgas Hospital, the Veteran was found to have musculoskeletal damage arising from his left shoulder dislocation and a scar associated with his ano fissure removal.  However, both of those conditions were previously found to warrant awards of service connection, neither of which is at issue in this appeal.  38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5203, 7805 (2011).

The Veteran's subsequent service medical records are void of any subjective or clinical evidence of lower back problems.  Accordingly, the Board finds that chronicity in service is not established with respect to the Veteran's low back claim and, thus, a continuity of symptoms after discharge is required to support that claim.  38 C.F.R. § 3.303(b) (2011).

The earliest post-service evidence pertinent to the Veteran's claim is a report of a VA examination conducted in December 2008.  That examination focused primarily on the Veteran's service-connected psychiatric disability, which is not currently on appeal.  However, that examination referenced a 1977 motor vehicle accident, which had led to the Veteran's early retirement and left him afflicted with a chronic pain syndrome (reflex sympathetic dystrophy with causalgia).  Significantly, the Veteran told the December 1998 examiner that his pain syndrome was now accompanied by chronic burning, numbness, and related symptoms in his fingers and lower back.  However, the Veteran did not attribute those low back symptoms to his military service.  Nor did the VA examiner find evidence of such a relationship.  

Subsequent VA outpatient treatment records show that, in December 2005, the Veteran underwent a series of lumbar X-rays, which revealed evidence of a compression fracture at the superior endplate of the L2 vertebra.  Those X-rays also revealed narrowing of the L4-L5 intervertebral disc space with right-sided scoliosis and convexity.  

The record thereafter shows that in 2007, the Veteran underwent surgery to address his lumbar spine problems.  Since that procedure, he has sought periodic outpatient treatment for residual lumbar pain and related symptoms.  However, none of those symptoms has been clinically related to the Veteran's active duty, including his reported in-service shrapnel injury.  Moreover, the competent evidence of record does not otherwise suggest that such a nexus exists.  On the contrary, X-rays captured in April 2008 are negative for any evidence of the type of metallic fragments that accompany shrapnel injuries.  Similarly, the Veteran's other post-service medical records are void of any treatment for residuals arising from any shrapnel injuries.  

Significantly, the Veteran has not submitted any medical evidence that contradicts the April 2008 X-ray report or otherwise suggests that he has shrapnel wound residuals or related back problems.  Nor has he provided VA with information to obtain such evidence on his behalf, despite receiving correspondence from the RO requesting additional information in connection with his low back claim.  Consequently, any additional evidence that might have been elicited in support of the Veteran's claim has not been not obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

After careful review, the Board concludes that the evidence of record weighs against a finding that the Veteran's current low back problems resulted from an in-service shrapnel injury or are otherwise related to his active service.  His service medical records make no mention of any shrapnel wound or related low back pathology.  Conversely, those records do show treatment for in-service shoulder and hip injuries and for an ano fissure and a right toe abnormality that preexisted service.  However, the only disabilities shown to have arisen from that in-service treatment have been separately compensated, specifically through awards of service connection for residuals of a left shoulder dislocation and a post-operative anal scar.  38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5203, 7805 (2011).  Significantly, the Veteran has not contended, and the evidence does not otherwise show, that those service-connected disabilities have caused or aggravated his current back problems.  Therefore, the Board finds that service connection is not warranted on a secondary basis.  38 C.F.R. § 3.310 (2011).

Nor is service connection warranted on a direct basis.  The first evidence pertaining to the Veteran's lower back is dated in December 1998, more 55 years after he left service.  Moreover, while the Veteran has referenced a 1977 motor vehicle accident, which reportedly resulted in low back pain, that incident, by his own admission, is still many years after his military discharge.  In view of the lengthy period without evidence of low back complaints or treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the Board finds that the preponderance of the competent evidence does not suggest a link between the Veteran's service and any current low back disability.  Indeed, no VA or private treating provider has indicated that the Veteran's post-service low back problems are in any way related to his active service.  Thus, the Board finds that direct service connection is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Moreover, the evidence does not show that any lumbar spine arthritis manifested to a compensable degree within one year following the Veteran's military discharge such that service connection might be granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2011).  Further, in the absence of any in-service complaints or clinical findings of low back problems, or any competent evidence linking the Veteran's current symptoms to his period of active duty, the Board finds it unnecessary to remand the claim for a VA examination and nexus opinion.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board is mindful of the Veteran's current assertions that his lower back problems began in service, specifically when he incurred a shrapnel injury.  While a lay person, the Veteran is competent to report a history of in-service injury that is within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Board must still weigh the credibility of his assertions by considering whether they are consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Board has reason to question the credibility of the Veteran's assertions as they are inconsistent with his own prior statements.  The Veteran first mentioned his lower back problems on examination in December 1998.  At that time, he attributed those problems to complications arising from a post-service motor vehicle accident and made no mention of any shrapnel injury or related event in service.  The Board considers the Veteran's earlier statements, which predate the current appeal, to be more probative than his current assertions, which were rendered in direct support of his claim for VA benefits.  Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  

In addition to being internally inconsistent, the Board finds the Veteran's assertions to be in conflict with his service and post-service medical records, none of which shows any treatment pertaining to shrapnel wounds.  The Veteran did not have combat service and, thus, may not be presumed to have sustained a shrapnel wound in the context of such service.  38 U.S.C.A. § 1154(b) (West 2002 & 2011).  Accordingly, the absence of any in-service treatment for a shrapnel injury undermines the probative value of the Veteran's claim.  Moreover, the Board considers it significant that his October 2008 X-rays contain no evidence of the type of metallic fragments associated with any shrapnel injury.  Further, his other post-service records are also void of any clinical findings of any shrapnel injury.  Accordingly, the Board finds that the overall evidence of record does not establish that the Veteran has any current residuals of a shrapnel injury.

In reaching this determination, the Board remains sympathetic to the Veteran's claim for service connection.  Moreover, the Board considers his current account of low back symptoms to be inherently competent and credible.  Indeed, such symptoms are capable of lay observation and there is no evidence suggesting that they do not actually exist.  Layno v. Brown, 6 Vet. App. 465 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, the Veteran has not demonstrated that he has requisite clinical expertise to diagnose his current low back symptoms or to render an opinion as to their etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, his statements, standing alone, are insufficient to establish that those symptoms were caused or aggravated by his reported in-service shrapnel injury or by any other aspect of his military service.

In sum, the Board finds that the preponderance of the probative evidence shows that the Veteran's current low back problems are unrelated to his active service or to any incident or disability incurred therein.  As the preponderance of the evidence is therefore against the Veteran's claim for service connection for a low back disability, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because he has had a meaningful opportunity to participate effectively in the processing of those service connection claims with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, VA sent the Veteran a letter, dated in February 2007, and an April 2010 rating decision, which discussed the particular legal requirements applicable to his low back claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2011 statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  He has not referred to any additional, unobtained, relevant, available evidence.  The Veteran has also been afforded the opportunity to testify at a Board hearing in support of his claim.  He has not been provided with a VA examination in connection with that claim.  Nevertheless, the Board finds that, for the reasons outlined above, the evidence of record does not suggest a nexus between any of the Veteran's current complaints and his period of active service.  Therefore, an examination is not warranted with respect to that claim.  38 C.F.R. § 3.159(c) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the foregoing, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


